Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2020 has been entered.
Remarks
The Examiner contacted the Applicant’s representative, Daniel Hill, on 5/10/2021 and 5/11/2021 to discuss issues in the claims and amendments to place the application in condition for allowance. No response has been received hence a rejection is being mailed.
Drawings
The drawings are deemed acceptable for the purposes of examination.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  See the rejection under 35 U.S.C. 112 below.  



Claim objections
Claims 1, 3-9, 11 and 21-24 are objected to under 37 CFR 1.75(a) for failing to particularly point out and distinctly claim the subject matter which the applicant regards as his invention or discovery.
Claim 1 recites “the kill register value”. There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting as “a kill register value”. Claims 4 and 23 are objected to for the same reason.
Claim 3 recites “the program counter value”. There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting as “a program counter value”.
Claim 23 recites “the jump target locations” in line 14. There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting as “the jump target location”.
Claim 23 recites “the conditional jump instruction” in line 18. There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting as “the jump instruction”.
Dependent claims are objected to for the same reasons.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 3-9, 11 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “inhibiting an execution of the jump instruction responsive to the forward jump detector detecting that the jump target location lies further in the sequence of computer instructions and within a number of computer instructions indicated by the kill register value”. There does not appear to be support for this limitation. For example, the Applicant cites page 9 line 17 to page 10 line 9. However, this section does not disclose this limitation. The kill register is set to the difference between the memory address to which the jump instruction points and a memory address on which the jump instruction is located. The forward jump detector does not appear to detect that the jump target location lies within a number of instructions indicated by the kill register value. Claim 5 recites similar language and is rejected for the same reason. Claim 4 is rejected for the same reason. Claim 23 is rejected for the same reason.
Claim 21 recites “a jump condition based on a number of instructions ahead at which the jump target location lies being less than the jump target location” and “a jump condition based on a number of instructions ahead at which the jump target location lies being more than the jump target location”. There does not appear to be support for 
Claim 23 recites “the jump handler detects that jump inhibition is restricted to relative branches of processor architecture". There does not appear to be support for this limitation. The Applicant cites page 23 lines 9-11. However, this section does not disclose that the jump handler detecting that jump inhibition is restriction to relative branches.
Dependent claims are rejected for the same reason.
Response to Arguments
The Applicant’s arguments, filed 3/20/2020, have been fully considered.
The Applicant’s argument, on page 10, that the claims are supported in the specification, is not persuasive. The Applicant provides various citations however the citations do not teach the language as indicated in the rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jyoti Mehta whose telephone number is (571) 270-3995.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JYOTI MEHTA/
Primary Examiner, Art Unit 2182